Citation Nr: 1619840	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  12-21 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 2005 to July 2009.
 
This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files.  Some treatment records are located in Virtual VA.

The Veteran testified at a January 2016 Travel Board hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS file.  

In June 2015, the Board remanded the claim for further development.  That development has been completed, and the appeal has been returned to the Board for further appellate consideration.


FINDING OF FACT

The Veteran's PTSD with major depressive disorder is etiologically related to his active duty service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for establishing service connection for PTSD have been met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

To the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.  See Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).

Laws and Regulations

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection, the Veteran must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., a diagnosis under DSM-5); a link established by medical evidence between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f).

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).


	(CONTINUED ON NEXT PAGE)


Analysis

The Veteran seeks entitlement to service connection for PTSD, with major depressive disorder.

A November 2010 examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD, but failed to explain why. He did acknowledge that the Veteran's stressor of being exposed to rockets and mortars exploding within 60 yards of his base in Iraq from July 2007 to October 2008 was conceded. See November 2010 VA Examination. Thus, as to diagnosis, this examination is of little probative value. In a May 2012 VA examination the examiner noted that the Veteran's verified stressor, was a sufficient stressor to support a diagnosis of PTSD, and that it was related to the Veteran's fear of hostile military or terrorist activity. See May 2012 VA examination report. This examiner also failed to diagnose PTSD, based on the absence of evidence of persistent avoidance stimuli associated with the trauma and numbing of general responsiveness.  However, at the Veteran's January 2016 hearing, he credibly testified as to avoidance of thoughts and activities associated with the trauma, and a diminished interest in significant activities. Moreover, the Veteran's current VA treatment records reflect that he has been diagnosed with PTSD with major depressive disorder.  See, e.g., March and June 2013 VA Treatment Records.  McClain v. Nicholson, 21 Vet.App. 319, 321 (2007) (current disability requirement is satisfied if a disability exists at the time of filing or during the pendency of the claim).  

Given the evidence, the Board finds that the Veteran has a current disability, PTSD with major depressive disorder, that has been related to stressor events in service, exposure to mortar attacks in Iraq which caused fear of hostile military or terrorist activity. Accordingly, the evidence of record meets the requirements for entitlement to service connection for PTSD.  38 C.F.R. § 3.304(f).  Therefore, the Board finds service connection is warranted.



ORDER

Entitlement to service connection for PTSD, with major depressive disorder, is granted.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


